Judgment of the Supreme Court, Nassau County, entered June 13,1974, upon ¡a jury verdict, affirmed as to defendants Antoinette Marrone (sued as Antonette Marrone) and Rose Russo, with costs to defendant Antoinette Marrone against appellants. No opinion. Appeal as ¡to defendant Marco Passaxo dismissed, without costs, and without prejudice to such further proceedings as to him as the parties jmay be advised. It appears from the trial transcript that defendant Marco Passaro was deceased at the time of the trial. There is no indication in the record ¡that an executor or administrator of his estate was substituted as a party defendant. “ Under the circumstances, the judgment as to him is a nullity and the plaintiffs’ appeal from the judgment, insofar as it relates to him, must be dismissed” (Goldbard v. Kirehik, 20 A D 2d 725; Tracy v. Ludwig, 44 A D 2d 832). Shapiro, Acting P. J., ¡Cohalan, Christ, Brennan and Benjamin, JJ., concur.